COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §

  THE STATE OF TEXAS,                            §              No. 08-19-00043-CR

                       State,                    §                 Appeal from the

  v.                                             §          County Criminal Court No. 2

  MICHAEL ANTHONY COLLASO,                       §            of El Paso County, Texas

                        Appellee.                §               (TC# 20170C08725)

                                             §
                                           ORDER

       The State is appealing from an order dismissing the information charging Appellee,

Michael Anthony Collaso, with driving while intoxicated. The State filed its brief on June 14,

2019, but Appellee did not file his brief by the due date. On July 22, 2019, the Court sent notice

to Appellee’s retained counsel that the appeal will be submitted without Appellee’s brief unless

Appellee filed his brief or an extension motion by August 1, 2019. As of the date of this order,

the Court has not received a brief or extension motion from Appellee. Finding that Appellee has

waived the filing of a brief, we order that the cause be considered on the record and the State’s

brief alone.

       IT IS SO ORDERED this 6th day of August, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.